           Case 3:20-cv-00958-JAM Document 8 Filed 11/04/20 Page 1 of 17




                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT


    JUAN GÓMEZ,
         Plaintiff,

          v.                                                           No. 3:20-cv-00958 (JAM)

    DEPARTMENT OF CORRECTIONS et al.,
         Defendants.


                INITIAL REVIEW ORDER PURSUANT TO 28 U.S.C. § 1915A

          Plaintiff Juan Gómez is a prisoner in the custody of the Connecticut Department of

Correction (“DOC”). He has filed a complaint pro se and in forma pauperis under 42 U.S.C. §

1983 against the DOC and thirteen DOC employees, principally alleging that the defendants

retaliated against him, seriously injured him, denied him medical care, and transferred him to a

restrictive facility in violation of his constitutional rights. He seeks damages, declaratory relief,

and a preliminary injunction and security lien in connection with his claims. For the reasons set

forth below, I will allow some of Gómez’s claims to proceed after my initial review.

                                                BACKGROUND

         Gómez names 14 defendants: the DOC, Warden Caron, Deputy Warden McLendon,

Deputy Warden Kenny, Lieutenant Tyburski, Lieutenant Stabach, Lieutenant Kitt, Lieutenant

Ouellete, Correctional Officer Quiron, Correctional Officer Guertin, Commissioner Rollin Cook,

Lieutenant Visneau, Correctional Officer Canales, and Jane Doe Nurse.1 Doc. #1 at 11. Each

defendant is sued in their individual and official capacities. Id. at 12-14 (¶¶ 2-6).




1
 In the body of the complaint, Gómez refers to one defendant in some places as Lieutenant Oulette or Ouellette.
Doc. #1 at 13, 16 (¶¶ 5, 12). I will refer to this defendant as his name appears in the case caption, Lieutenant
Ouellete.

                                                         1
          Case 3:20-cv-00958-JAM Document 8 Filed 11/04/20 Page 2 of 17




        The following facts are alleged in the complaint and accepted as true for purposes of

initial review only. On March 31, 2020, while housed at Carl Robinson Correctional Institution

(“Carl Robinson”), Gómez, another inmate named Nazer, and several other inmates complained

to Warden Caron, Deputy Warden Kenny, Lieutenant Tyburski, and Lieutenant Stabach about

unreasonable denial of telephone usage, small food rations, unsanitary housing conditions, and

being exposed to the coronavirus from staff who failed to wear personal protective equipment

(“PPE”). Doc. #1 at 14 (¶ 7). These defendants indicated that their staff members were not

required to wear masks. Ibid.

        The next day, Gó mez and the other inmates asked the same defendants to have PPE worn

during staff unit tours. Id. at 15 (¶ 8). These defendants again informed Gómez that prison staff

members were not required to wear masks to ensure inmates’ safety from the coronavirus, and

they told him to keep quiet. Ibid. Warden Caron told Gómez that if he did not keep quiet about

this issue, she would see to it that her staff made sure he had a “hard stay” at Carl Robinson.

Ibid. Gómez and other inmates also wrote a petition to the news, and Fox 61 News aired the

issue live. Id. at 15, 19 (¶¶ 8, 22).

        On April 5, 2020, during lunch period, Correctional Officer Guertin recalled Gómez’s

unit without any legitimate reason for the recall. Id. at 15 (¶ 9). Gómez heard other inmates ask

Officer Guertin why she was recalling the unit. Id. at 15 (¶ 10). She responded that there had

been a “code” signaled. Id. at 15 (¶ 10). Gómez did not believe that any code had been called,

and he went back to his cell bunk and conversed with Nazer about nonviolent topics, within

earshot of Officer Guertin’s station. Id. at 15-16 (¶ 10). Guertin overheard their conversation and

began threatening Gómez and Nazer that they would be sprayed with a chemical agent, “beat

up,” and sent to administrative segregation. Id. at 16 (¶ 10). After Gómez asked Guertin what she



                                                 2
          Case 3:20-cv-00958-JAM Document 8 Filed 11/04/20 Page 3 of 17




was talking about, she replied, “You and Nazer are fucking going to seg.” Id. at 16 (¶ 11).

Gómez then saw Guertin go to the bubble, ask for the “I.D. book,” and telephone her

supervisors. Ibid.

       Shortly thereafter, Lieutenant Ouellete, Lieutenant Kitt, Correctional Officer Quiron, and

Correctional Officer John Doe responded to Officer Guertin’s call, surrounded Gómez and

shouted at him to get off his bunk. Id. at 16 (¶ 12). Officer Quiron twisted Gómez’s wrist as he

was attempting to get off his bunk, causing him pain and constricting his movement. Ibid. (¶ 13).

As Gómez was escorted out of the unit, his handcuffs were so tight that they instantly started to

bleed profusely, and caused serious injuries to his arm and wrist. Id. at 17 (¶ 14). Officer Quiron

yelled at Gómez to stop resisting, even though Gómez was not resisting, and Officer Doe twisted

Gómez’s arm and wrist unreasonably. Ibid. (¶ 15). Despite Gómez’s bleeding and requests for

medical attention, Officers Quiron and Doe, Lieutenants Ouellete and Kitt, and Nurse Doe

ignored his requests and did not adjust his restraints. Ibid. (¶¶ 16-18). Gómez wrote to

Commissioner Cook, Warden Caron, Deputy Warden Kenny, Deputy Warden McLendon, and

several unnamed medical staff members to request medical care for his arm and wrist injuries,

but these defendants failed to respond or remedy the issue. Id. at 19 (¶ 22); 22 (¶ 31).

        Gómez was then transferred to Northern Correctional Institution (“Northern”), a Level 5,

“Supermax” correctional facility where he was placed in isolated confinement without any

administrative hearing, in violation of Administrative Directives 9.4 and 2.17. Id. at 18 (¶¶ 19-

20). He was “immediately held down by several male[] officers and forcibly stripped naked,”

and then “housed in a cold cell and denied visits and the ability to contact his family.” Ibid. (¶

20). He is now being denied eligibility for placement in a halfway house, parole, and early

release, which would not occur if he were housed in a restrictive facility other than Northern.



                                                 3
          Case 3:20-cv-00958-JAM Document 8 Filed 11/04/20 Page 4 of 17




Ibid. During his isolated confinement, Gómez developed a mental health illness for the first time.

Id. at 19 (¶ 21).

        On July 10, 2020, Gómez filed this lawsuit. Count One of Gómez’s complaint alleges

violation of the First Amendment by Warden Caron, Deputy Warden McLendon, Deputy

Warden Kenny, Lieutenant Tyburski, and Lieutenant Stabach. Id. at 20 (¶ 25). Count Two

alleges violations of the Eighth Amendment for excessive force and failure to intervene against

Officer Guertin, Officer Quiron, and Lieutenant Kitt. Id. at 20-21 (¶¶ 27-29). Count Three

alleges violations of the Eighth Amendment for deliberate indifference to his medical needs

against all defendants. Id. at 21-22 (¶ 31). Finally, Counts Four and Five allege due process and

equal protection violations under the Fourteenth Amendment against Commissioner Cook,

Warden Caron, and Deputy Warden Kenny. Id. at 22-23 (¶¶ 33-35). Gómez seeks money

damages, a declaration that the defendants violated his rights, injunctive relief transferring him to

the general population, and a security lien on the defendants’ assets. Id. at 24.

                                           DISCUSSION

        Pursuant to 28 U.S.C. § 1915A, the Court must review a prisoner’s civil complaint

against a governmental entity or governmental actors and “identify cognizable claims or dismiss

the complaint, or any portion of the complaint, if the complaint—(1) is frivolous, malicious, or

fails to state a claim upon which relief may be granted; or (2) seeks monetary relief from a

defendant who is immune from such relief.” If the prisoner is proceeding pro se, the allegations

of the complaint must be read liberally to raise the strongest arguments that they suggest. See

Tracy v. Freshwater, 623 F.3d 90, 101-02 (2d Cir. 2010).

        The Supreme Court has set forth a threshold “plausibility” pleading standard for courts to

evaluate the adequacy of allegations in federal court complaints. A complaint must allege enough



                                                 4
           Case 3:20-cv-00958-JAM Document 8 Filed 11/04/20 Page 5 of 17




facts—as distinct from legal conclusions—that give rise to plausible grounds for relief. See, e.g.,

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). Notwithstanding the rule of liberal interpretation of a pro se complaint, a complaint may

not survive dismissal if its factual allegations do not meet the basic plausibility standard. See,

e.g., Fowlkes v. Ironworkers Local 40, 790 F.3d 378, 387 (2d Cir. 2015).

       Claims against DOC

       As a threshold matter, Gómez lists the DOC as a defendant and brings several of his

claims against “all defendants.” But the DOC is an entity of the State of Connecticut and

is, therefore, not a “person” subject to suit for a violation of the Constitution under 42 U.S.C.

§ 1983. See Will v. Michigan Dep’t of State Police, 491 U.S. 58, 71 (1989); Reynolds v. Barrett,

685 F.3d 193, 204 (2d Cir. 2012). Accordingly, I will dismiss each of Gómez’s claims against

the DOC.

       First Amendment right to free speech and retaliation

       Gómez alleges First Amendment claims against Warden Caron, Deputy Warden

McLendon, Deputy Warden Kenny, Lieutenant Tyburski, and Lieutenant Stabach for denying

him use of the telephone and for retaliating against him due to his complaints about the prison

staff’s failure to use PPE. Doc. #1 at 20 (¶ 25).

       As an initial matter, Gómez appears to make a standalone claim that the “unreasonable”

denial of telephone use violates his First Amendment rights. Even assuming that the denial of

telephone privileges may in some circumstances violate an inmate’s First Amendment right to

freedom of speech, see, e.g., Joseph v. Annucci, 2020 WL 409744, at *6 (S.D.N.Y. 2020),

Gómez’s allegations about the “unreasonable” denial of telephone usage are conclusory. He has

not alleged the context of the restriction on his telephone usage, so it is unknown whether this



                                                    5
         Case 3:20-cv-00958-JAM Document 8 Filed 11/04/20 Page 6 of 17




alleged First Amendment violation is the result of a policy, regulation, disciplinary sanction, or

some other penological reason. Accordingly, Gómez has not alleged a plausible claim for

violation of his First Amendment rights with respect to denial of telephone usage.

       With regard to Gómez’s claim that he was subject to retaliation for complaining about the

staff’s failure to use PPE, in order “[t]o establish a First Amendment retaliation claim, [Gómez]

must show (1) that the speech or conduct at issue was protected, (2) that the [official] took

adverse action against [him], and (3) that there was a causal connection between the protected

speech and the adverse action.” Brandon v. Kinter, 938 F.3d 21, 40 (2d Cir. 2019) (cleaned up).

The Second Circuit has “instructed district courts to approach prisoner retaliation claims with

skepticism and particular care, because virtually any adverse action taken against a prisoner by a

prison official—even those otherwise not rising to the level of a constitutional violation—can be

characterized as a constitutionally proscribed retaliatory act.” Dolan v. Connolly, 794 F.3d 290,

295 (2d Cir. 2015). For this reason, a prisoner’s First Amendment retaliation claim must “be

supported by specific and detailed factual allegations, not stated in wholly conclusory

terms.” Ibid. (cleaned up).

       As to Warden Caron, the complaint alleges that Gómez complained about the staff’s

failure to wear PPE, and Warden Caron responded by warning Gómez that “she would see to it

that her staff made sure he had a hard stay at Carl Robinson C.I.” Doc. #1 at 15 (¶ 8). A prisoner

has a right under the First Amendment to complain about prison conditions, especially conditions

that the prisoner believes endanger his health and safety. “The filing of grievances clearly

constitutes protected activity; courts within this Circuit have also found that in some

circumstances this protection extends beyond the filing of formal grievances to oral complaints

made to corrections officers.” Dehaney v. Chagnon, 2017 WL 2661624, at *3 (D. Conn. 2017)



                                                 6
          Case 3:20-cv-00958-JAM Document 8 Filed 11/04/20 Page 7 of 17




(cleaned up). Moreover, “[u]nder some circumstances, verbal threats may constitute adverse

action, depending on their degree of specificity and the context in which they are uttered.”

Treizon Lopez v. Semple, 2019 WL 2548136, at *4 (D. Conn. 2019). Here, I conclude for initial

pleading purposes and in view of the subsequent adverse events that soon occurred while Gómez

was at Carl Robinson, that Gómez has alleged enough facts to allow his First Amendment

retaliation claim against Warden Caron to proceed.

       On the other hand, the complaint does not allege any actions by defendants McLendon,

Kenny, Tyburski, and Stabach to support a claim for First Amendment retaliation. They did not

threaten Gómez, and the complaint does not allege how Kenny, Tyburski, and Stabach

personally participated in any of the subsequent adverse events that Gómez experienced while at

Carl Robinson. “It is well settled that, in order to establish a defendant’s individual liability in a

suit brought under § 1983, a plaintiff must show, inter alia, the defendant’s personal

involvement in the alleged constitutional deprivation.” Grullon v. City of New Haven, 720 F.3d

133, 138 (2d Cir. 2013).

       Eighth Amendment excessive force

       Gómez alleges that he was subject to the use of excessive force by defendants Guertin,

Quiron, and Kitt. Doc. #1 at 20-21 (¶¶ 27-29). The Eighth Amendment to the U.S. Constitution

protects against the infliction of cruel and unusual punishment. See U.S. Const. amend. VIII.

“Although not every malevolent touch by a prison guard gives rise to a federal cause of action,

inmates have the right to be free from the unnecessary and wanton infliction of pain at the hands

of prison officials.” Hogan v. Fischer, 738 F.3d 509, 515 (2d Cir. 2013) (internal quotations and

citations omitted). In order to state an Eighth Amendment claim for the use of excessive force, an

inmate must allege two elements: (1) a sufficiently serious use of force (the objective element)



                                                   7
          Case 3:20-cv-00958-JAM Document 8 Filed 11/04/20 Page 8 of 17




(2) that has been inflicted for malicious and sadistic reasons rather than in a good-faith effort to

maintain or restore discipline (the subjective element). See Harris v. Miller, 818 F.3d 49, 63-64

(2d Cir. 2016) (per curiam). Officers are liable not only when they use excessive force

themselves, but also when they fail to intervene to stop the excessive use of force by another

officer when in a position to observe the conduct and with time to intervene. See Sloley v.

VanBramer, 945 F.3d 30, 46-47 (2d Cir. 2019).

       The complaint alleges facts to suggest that Guertin became hostile after overhearing a

non-violent conversation that Gómez was having with another inmate, that Guertin threatened

Gómez and called other officers to respond, that the other officers including Quiron, Ouellete,

and Kitt responded and that they removed Gómez by means of using excessive force—including

twisting of wrists and arms and using overtight handcuffs that caused injury—or stood by while

knowing that others were doing so. Doc. #1 at 15-17 (¶¶ 10-15). For initial pleading purposes,

the complaint alleges a plausible claim for excessive force against defendants Guertin, Quiron,

Ouellete, and Kitt.

       Eighth Amendment deliberate indifference

       Gómez alleges that all the defendants were deliberately indifferent to his serious medical

needs. Doc. #1 at 21-22 (¶ 31). The Supreme Court has long recognized that prison officials

violate the Eighth Amendment if they are deliberately indifferent to a substantial risk of serious

harm or to the serious medical needs of a sentenced prisoner. See Farmer v. Brennan, 511 U.S.

825, 847 (1994); Estelle v. Gamble, 429 U.S. 97, 104-05 (1976).

       A deliberate indifference claim under the Eighth Amendment has two requirements. First,

the prisoner must allege that he was subject to an objectively serious risk of harm or serious

medical need, as distinct from what a reasonable person would understand to be a minor risk of



                                                  8
          Case 3:20-cv-00958-JAM Document 8 Filed 11/04/20 Page 9 of 17




harm or minor medical need. Second, the prisoner must allege that a defendant prison official

acted not merely carelessly or negligently but with a subjectively reckless state of mind akin to

criminal recklessness (i.e., reflecting actual awareness of a substantial risk that serious harm to

the prisoner would result). See Benjamin v. Pillai, 794 F. App’x 8, 11 (2d Cir. 2019) (explaining

that a sentenced prisoner must prove “that the charged official possessed ‘a state of mind that is

the equivalent of criminal recklessness.’”) (quoting Hathaway v. Coughlin, 99 F.3d 550, 553 (2d

Cir. 1996)); see also, e.g., Spavone v. N.Y. State Dept. of Corr. Servs., 719 F.3d 127, 138 (2d Cir.

2013); Hilton v. Wright, 673 F.3d 120, 127 (2d Cir. 2012); Collazo v. Pagano, 656 F.3d 131, 135

(2d Cir. 2011) (per curiam).

       With respect to the objective component, Gómez alleges that he was injured by the

handcuffs that were applied too tightly and that his wrist was cut open and actively bleeding.

Doc. #1 at 17 (¶¶ 14, 17). The Second Circuit has ruled that “swelling and cuts” from overtight

handcuffs “are not sufficiently serious to meet the objective prong” for a deliberate indifference

claim, because the objective component requires no less than a “‘condition of urgency, one that

may produce death, degeneration, or extreme pain.’” Horace v. Gibbs, 802 F. App’x 11, 14 (2d

Cir. 2020) (quoting Hathaway, 37 F.3d at 66). Many other courts agree. See, e.g., Wesson v.

Oglesby, 910 F.2d 278, 284 (5th Cir. 1990) (no deliberate indifference claim from overtight

handcuffing based on “swollen wrists with some bleeding”); McGarrell v. Arias, 2019 WL

2528370, at *5 (no deliberate indifference claim from overtight handcuffing based on “swelling

of his wrist and a cut of undefined seriousness”), report and recommendation adopted, 2019 WL

1254880 (S.D.N.Y. 2019); Ramirez v. Allen, 2017 WL 4765645, at *10 (D. Conn. 2017) (no

deliberate indifference claim from overtight handcuffing based on “pain and discomfort from the

tight handcuffs” but where “he does not allege that he suffered any permanent injury”); Bryans v.



                                                 9
         Case 3:20-cv-00958-JAM Document 8 Filed 11/04/20 Page 10 of 17




Cossette, 2013 WL 4737310, at *10 (D. Conn. 2013) (“very tight handcuffs, which lead to

bleeding and abrasions, do not constitute a serious medical need because they could not produce

death, degeneration, or extreme pain”). Accordingly, I will dismiss Gómez’s claim for deliberate

indifference to his serious medical needs.

       Fourteenth Amendment due process and equal protection

       Gómez alleges that Commissioner Cook, Warden Caron, Deputy Warden McLendon, and

Deputy Warden Kenny violated his rights under the Fourteenth Amendment to due process and

equal protection by transferring him to Northern where he was placed in isolated confinement.

Doc. #1 at 18, 22-23 (¶¶ 19, 33-35).

       The Due Process Clause of the Fourteenth Amendment protects both a right to

“substantive” due process and “procedural” due process. See County of Sacramento v. Lewis, 523

U.S. 833, 845-46 (1998); Wilson v. Santiago, 2020 WL 1989135, at *3 (D. Conn. 2020). A claim

of a violation of procedural due process “proceeds in two steps: We first ask whether there exists

a liberty or property interest of which a person has been deprived, and if so we ask whether the

procedures followed by the State were constitutionally sufficient.” Swarthout v. Cooke, 562 U.S.

216, 219 (2011) (per curiam).

       Substantive due process generally protects against the government’s “exercise of power

without any reasonable justification in the service of a legitimate governmental objective.”

County of Sacramento, 523 U.S. at 846. “The first step in substantive due process analysis is to

identify the constitutional right at stake,” then the court must “consider whether the state action

… was arbitrary in the constitutional sense and therefore violative of substantive due process.”

Lowrance v. Achtyl, 20 F.3d 529, 537 (2d Cir. 1994).




                                                10
         Case 3:20-cv-00958-JAM Document 8 Filed 11/04/20 Page 11 of 17




        Prison inmates do not generally have a liberty interest against being transferred from one

prison facility to another facility. See McMahon v. Fischer, 446 F. App’x 354, 357 (2d Cir. 2011)

(citing Matiyn v. Henderson, 841 F.2d 31, 34 (2d Cir. 1988)). Accordingly, Gómez cannot

predicate his due process claim on the fact that he was transferred from Carl Robinson to

Northern.

        Although Gómez may believe that he has been subject to unjust treatment while at

Northern, he does not allege any facts to suggest that any of the named defendants in this action

were responsible for any of that unjust treatment. Defendants Caron, McLendon, and Kenny are

all alleged to have worked at Carl Robinson, not at Northern. Although defendant Cook as DOC

Commissioner had general supervisory authority over all DOC facilities, Gómez does not allege

any facts to suggest that Cook directed or was personally involved in any mistreatment of Gómez

that occurred at Northern. See Wilson v. Santiago, 2020 WL 5947322, at *5 (D. Conn. 2020)

(collecting cases and discussing factors used to determine personal involvement of a supervisory

official).

        Nor does Gómez allege any facts to suggest that Cook, Caron, McLendon, or Kenny had

any involvement in disciplinary proceedings or were responsible for any lack of protections that

Gómez alleges he suffered in connection with such proceedings. Accordingly, I will dismiss

Gómez’s due process claim.

        As for Gómez’s equal protection claim, “[t]he Equal Protection Clause ... commands that

no State shall ‘deny to any person within its jurisdiction the equal protection of the laws,’ which

is essentially a direction that all persons similarly situated should be treated alike.” City of

Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985) (quoting Plyler v. Doe, 457 U.S.

202, 216 (1982)). “To state an equal protection claim, a plaintiff must allege facts showing that:



                                                  11
         Case 3:20-cv-00958-JAM Document 8 Filed 11/04/20 Page 12 of 17




(1) he was treated differently from similarly situated individuals and (2) that the difference in or

discriminatory treatment was based on ‘impermissible considerations such as race, religion,

intent to inhibit or punish the exercise of constitutional rights, or malicious or bad faith intent to

injure a person.’” Trowell v. Theodarakis, 2018 WL 3233140, at *3 (D. Conn. 2018) (quoting

Diesel v. Town of Lewisboro, 232 F.3d 92, 103 (2d Cir. 2000)). Alternatively, an equal protection

claim can sometimes be sustained if the plaintiff “claims that he has been irrationally singled out

as a ‘class of one.’” Trowell, 2018 WL 3233140, at *3 (quoting Engquist v. Or. Dep’t of Agric.,

553 U.S. 591, 601 (2008)). Here, because Gómez does not allege that he was treated differently

than any similarly situated person, he has not alleged plausible grounds for relief under the Equal

Protection Clause.

       Injunctive relief

       Gómez seeks a preliminary injunction to require immediately removing him from

administrative segregation and returning him to the general population. Doc. #1 at 24. I construe

this claim for relief as a motion for a preliminary injunction.

       A preliminary injunction is an “extraordinary remedy,” and a mandatory injunction that

would alter the status quo is “even more extraordinary.” H’Shaka v. O'Gorman, 758 F. App’x

196, 198 (2d Cir. 2019) (cleaned up). In order for the Court to issue a mandatory injunction, a

plaintiff must show that: (1) he will likely suffer irreparable harm in the absence of an injunction;

(2) either (a) he has a “clear” likelihood of success on the merits, or (b) the balance of equities

tips “decidedly” in his favor because “extreme or very serious damage will result from a denial

of preliminary relief”; and (3) an injunction is in the public interest. Ibid.; see also Jordan v. New

York City Bd. of Elections, 2020 WL 3168509, at *1 (2d Cir. 2020).




                                                  12
         Case 3:20-cv-00958-JAM Document 8 Filed 11/04/20 Page 13 of 17




       As discussed above, Gómez has not stated a plausible claim for relief related to his

transfer to Northern or his conditions of confinement there. As a result, he has not established

any likelihood of success on the merits of his claim, nor has he established that he faces extreme

or very serious damage from a denial of preliminary relief, and I will deny his request for a

preliminary injunction.

       Declaratory relief

       Gómez also requests a “Declaratory Judgment stating that the defendants violated his 1st,

8th, and 14th amendment rights.” Doc. #1 at 24. I will dismiss this claim because the Supreme

Court has foreclosed this type of relief in federal courts against state officials. See P.R. Aqueduct

& Sewer Auth. V. Metcalf & Eddy, 506 U.S. 139, 146 (1993) (explaining that sovereign

immunity “does not permit judgments against state officers declaring that they violated federal

law in the past.”); Green v. Mansour, 474 U.S. 64, 68 (1985) (“We have refused to extend the

reasoning of Young, however, to claims for retrospective relief.”).

       Official capacity claims

       Gómez has sued each remaining defendant in their individual and official capacities, and

each remaining defendant is an employee of the DOC. Doc. #1 at 12-14 (¶¶ 2-6). Because I have

dismissed Gómez’s claims for injunctive and declaratory relief, his only remaining claims are for

money damages. DOC employees are immune from money damages suits in their official

capacities. See Currytto v. Doe, 2019 WL 2062432, at *4 (D. Conn. 2019) (citing Pennhurst

State Sch. & Hosp. v. Haldermann, 465 U.S. 89, 100 (1984) and Davis v. New York, 316 F.3d 93

(2d Cir. 2002)). Accordingly, I will dismiss all official-capacity claims for money damages, and

the claims against the remaining defendants shall proceed against them in their personal

capacities only.



                                                 13
         Case 3:20-cv-00958-JAM Document 8 Filed 11/04/20 Page 14 of 17




       Security lien

       Gómez requests “a security lien placed upon the assets and/or properties of each

defendant to ensure compensatory and punitive relief” pursuant to Connecticut General Statutes

§ 52-278a-b. Doc. #1 at 24. I understand Gómez’s claim to request a prejudgment remedy. But

such a remedy is available only if a plaintiff shows probable cause to conclude that judgment

will be rendered in his favor. See Roberts v. TriPlanet Partners, LLC, 950 F. Supp. 2d 418, 420

(D. Conn. 2013) (quoting Conn. Gen. Stat. § 52-278d(a)). Although Gómez has alleged certain

claims that give rise to plausible grounds for relief, the bare allegations in his complaint fall well

short of establishing probable cause to conclude that his claims will succeed. Accordingly, I will

deny without prejudice his request for a security lien absent a more substantial showing of his

likelihood of success.

       Naming of defendants

       The complaint form filed by Gómez advises him of the need to identify by name in the

list of “Defendant(s)” each person whom he wishes to name as a defendant and to write in “John

Doe” or “Jane Doe” if he does not know a particular defendant’s name. Doc. #1 at 4.

Accordingly, in this ruling I have considered as defendants only those who have been

specifically listed by Gómez as defendants in the caption of this action. If Gómez believes there

are grounds to name any persons as defendants other than as described in this ruling, then he

should promptly move to file an amended complaint that identifies such defendants in the

caption (whether by their true name or by “John Doe” or “Jane Doe” designation) and that

identifies them with respect to any particular claim, as well as states all necessary facts to show

their personal involvement in the violation of any of his constitutional rights.




                                                 14
         Case 3:20-cv-00958-JAM Document 8 Filed 11/04/20 Page 15 of 17




                                          CONCLUSION

        In accordance with the foregoing analysis, the Court enters the following orders:

        (1) Gómez’s First Amendment retaliation claim may proceed only against Warden Caron

in her individual capacity for money damages. Gómez’s Eighth Amendment excessive force

claim may proceed only against Officer Guertin, Officer Quiron, Lieutenant Ouellete, and

Lieutenant Kitt in their individual capacities for money damages. The Court DISMISSES all of

Gómez’s other claims against all other defendants.

        (2) If Gómez believes there are additional facts he can allege that will overcome any of

the deficiencies identified in this ruling, then he may file a proposed amended complaint by

November 25, 2020.

        (3) The Clerk shall verify the current work addresses for the remaining defendants with

the DOC Office of Legal Affairs, mail a waiver of service of process request packet containing

the complaint to those defendants at the confirmed addresses within twenty-one (21) days of

this Order, and report to the Court on the status of the waiver requests by not later than the

thirty-fifth (35) day after mailing. If any defendant fails to return the waiver request, the Clerk

shall arrange for in-person service by the U.S. Marshals Service on that defendant, and that

defendant shall be required to pay the costs of such service in accordance with Fed. R. Civ. P.

4(d).

        (4) The Clerk shall send a courtesy copy of the complaint and this Order to the DOC

Office of Legal Affairs.

        (5) All defendants shall file their response to the complaint, either an answer or motion to

dismiss, within sixty (60) days from the date the notice of lawsuit and waiver of service of




                                                15
         Case 3:20-cv-00958-JAM Document 8 Filed 11/04/20 Page 16 of 17




summons forms are mailed to them.

       (6) The discovery deadline is six months (180 days) from the date of this Order. The

parties must comply with the District of Connecticut “Standing Order Re: Initial Discovery

Disclosures” which the Clerk must sent to plaintiff with a copy of this Order. The order can be

found at http://ctd.uscourts.gov/district-connecticut-public-standing-orders. Note that discovery

requests should not be filed with the Court. In the event of a dispute over discovery, the parties

should make a good faith effort to resolve the dispute amongst themselves; then, the parties

should file the appropriate motion to compel on the docket.

       (7) All motions for summary judgment shall be filed within seven months (210 days)

from the date of this Order.

       (8) Pursuant to Local Rule 7(a), a nonmoving party must respond to a dispositive motion

(i.e., a motion to dismiss or a motion for summary judgment) within twenty-one (21) days of the

date the motion was filed. If no response is filed, or the response is not timely, the Court may

grant the dispositive motion without further proceedings.

       (9) If Gómez changes his address at any time during the litigation of this case, Local

Court Rule 83.1(c)(2) provides that he MUST notify the court. Failure to do so can result in the

dismissal of the case. Gómez must give notice of a new address even if he is incarcerated. He

should write “PLEASE NOTE MY NEW ADDRESS” on the notice. It is not enough to just put

the new address on a letter without indicating that it is a new address. If Gómez has more than

one pending case, he should indicate all of the case numbers in the notification of change of

address. Gómez should also notify the defendants or defense counsel of his new address.

       (10) Gómez shall utilize the Prisoner E-Filing Program when filing documents with the

Court. Gómez is advised that the Program may be used only to file with the Court. As discovery



                                                16
         Case 3:20-cv-00958-JAM Document 8 Filed 11/04/20 Page 17 of 17




requests are not filed with the Court, the parties must serve discovery requests on each other by

regular mail.

       It is so ordered.

       Dated at New Haven this 4th day of November 2020.

                                                     /s/ Jeffrey Alker Meyer
                                                     Jeffrey Alker Meyer
                                                     United States District Judge




                                               17
